831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. CARTER, Plaintiff,James Moore, Plaintiff-Appellant,v.Robert DAILEY, et al., Defendants-Appellees.
No. 87-5772
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

ORDER
Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges and CONTIE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the motion to dismiss for lack of jurisdiction, this panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).  Because of the nature of this case, the requirement of briefs has been waived by this panel pursuant to Fed.  R. App.  P. 2.


2
Moore has filed a civil rights complaint challenging the legality of his confinement and seeking damages.  He has appealed from a district court order dismissing his civil rights complaint without prejudice.


3
This court concludes that it has jurisdiction in the appeal and that dismissal of the action by the district court was proper.  Hadley v. Werner, 753 F.2d 514, 516 (6th Cir. 1985).


4
It is ORDERED that the motion to dismiss be denied and the judgment of the district court be affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.